Exhibit #10.1

RESIGNATION AND GENERAL RELEASE AGREEMENT

This Resignation and General Release Agreement (“Agreement”) made this 9th day
of October 2007, by and between Laurel J. Bouchard (“Employee”), an individual,
and CAMDEN NATIONAL CORPORATION, a corporation organized under the laws of the
State of Maine, and CAMDEN NATIONAL BANK, a bank organized under the laws of the
State of Maine, (“Companies”), is a resignation agreement which includes a
general release of claims.

In consideration of the covenants undertaken and the releases contained in this
Agreement, Employee and Companies agree as follows:

 

1. VOLUNTARY RESIGNATION

Employee shall voluntarily resign from her position as Senior Vice President and
Chief Administrative Officer, or such other position as Employee may be assigned
by Companies, and as an employee of Companies in any other capacity by executing
Exhibit A hereto, such resignation by Employee to be effective no later than
March 31, 2008 or such earlier date as designated by Companies and/or Employee
(hereafter referred to as “Date of Separation” regardless of whether selected by
Employee or Companies).

 

2. EMPLOYMENT REFERENCE

Companies agree to provide Employee with a letter of reference as set forth in
Exhibit B hereto.

 

3. RETURN OF CONFIDENTIAL MATERIALS

Employee shall return to Companies any equipment issued to her and shall not
take or copy in any form or manner computer files, lists of customers, prices,
and similar confidential materials or information.

 

4. SEVERANCE AND OTHER BENEFITS

Conditioned upon Employee’s compliance with all of the terms and conditions of
this Agreement, Companies shall furnish Employee the following consideration:

 

  A. Pay at Employee’s current rate of pay, less standard withholding and any
authorized deductions and in accordance with Companies’ regular weekly payroll
schedule, a total of 60 weeks of pay, which includes any accrued paid time off
pay entitlement, commencing on Employee’s Date of Separation provided it occurs
on or before March 31, 2008; (hereafter “Salary Continuation”).

 

  B. Continue Employee’s group health, group life insurance, group dental, and
group long-term disability, to the extent permitted by respective group plan
provisions, through the last day of the last month of Salary Continuation, as
determined under the immediately preceding provision, on the same terms and
conditions on which such benefits are provided to similar level employees. To
the extent coverage is not permitted by the plan provisions, companies shall
compensate Employee for the one year costs the companies would have otherwise
incurred during that year.

 

  C. Regardless of Employee’s Date of Separation, she will be treated as a
participant for purposes of qualifying for any award(s) for the performance
measurement period commencing on January 1, 2005 and ending on December 31, 2007
pursuant to the terms of Companies Long Term Performance Share Plan and
Companies expressly waive any forfeiture as provided by Paragraph 7 of said
Plan. As for future performance measure periods, Employee shall be treated as a
retiree and shall qualify for prorated awards in accordance with the agreement.

 

  D. Companies shall make a contribution to Employee’s deferred compensation
plan account in the amount of $6,200 (equivalent to the 4% 401(k) matching
contribution on one year of salary) on or before her Date of Separation but in
no event before January 1, 2008.

 

5. CONFIDENTIALITY

The parties agree that the terms and conditions of this Agreement shall remain
confidential as between the parties and they shall not disclose them to any
third party except as required by federal and/or state reporting laws, including
Securities Exchange Commission regulations and rules, and entities making
unemployment benefit determinations. Without limiting the generality of the
foregoing, the parties agree they will not respond to or in any way participate
in or contribute to any public discussion, notice, or other publicity
concerning, or in any way relating to, execution of this Agreement or the events
(including any negotiations) which led to its execution. Without limiting the
generality of the foregoing, Employee specifically agrees that she shall not
disclose information regarding this Agreement to any current or former employee
of the Companies. Without limiting the foregoing, Employee may disclose the
monetary aspects of this Agreement to her attorneys or financial advisors
provided she informs them of this confidentiality provision and they agree to
abide by it. Employee hereby agrees that disclosure by her of any of the terms
and conditions of the Agreement in violation of the foregoing shall constitute
and be treated as a material breach of this Agreement. Employee further agrees
that she will not make disparaging, uncomplimentary, or negative remarks about
the Companies, their products, business affairs, or employees.



--------------------------------------------------------------------------------

6. DENIAL OF ANY VIOLATION - AGREEMENT NOT EVIDENCE

Companies expressly deny any violation of any of their policies, procedures,
state or federal laws or regulations. Accordingly, while this Agreement resolves
all issues between Companies and Employee relating to any alleged violation of
Companies’ policies or procedures or any state or federal law or regulation,
this Agreement does not constitute an adjudication or finding on the merits and
it is not, and shall not be construed as, an admission by Companies of any
violation of their policies, procedures, state or federal laws or regulations.
Moreover, neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceeding as evidence of or an
admission by Companies of any violation of their policies, procedures, state or
federal laws or regulations. This Agreement may be introduced, however, in any
proceeding to enforce the Agreement. Such introduction shall be pursuant to an
order protecting its confidentiality.

 

7. GENERAL RELEASE AND DISCHARGE

Except for those obligations created by or arising out of this Agreement for
which receipt or satisfaction has not been acknowledged herein, Employee on
behalf of herself and her descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Companies, and their parents,
subsidiaries, and affiliates, past and present, and each of them, as well as
their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees”,
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgment, orders, and
liabilities of whatever kind or nature in law, equity, or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which Employee now owns or holds or has at any time heretofore owned or
held as against said Releasees, arising out of or in any way connected with
Employee’s employment relationship with Companies, or Employee’s voluntary
resignation from employment or any other transactions, occurrences, acts, or
omissions or any loss, damage, or injury whatever, known or unknown, suspected
or unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Agreement, including but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42
U.S.C. §1981), the Maine Human Rights Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Older Workers’ Benefit Protection
Act of 1990, the Rehabilitation Act of 1973, the Employee Retirement Income
Security Act of 1974, the Maine Whistleblowers’ Protection Act, the Equal Pay
Act, the Family Medical Leave Act, Executive Order 11246, or any other claims
arising under other federal, state, or local laws, any claims for invasion of
privacy, defamation, or other injury resulting from any oral or written
statement made by any of the Releasees, and any claims for infliction of
emotional distress or other personal injury, any claims for non-payment of
wages, severance pay, sick leave, holiday pay, vacation pay, overtime, bonus, or
other compensation of any kind whatsoever, any claims for life insurance, group
medical insurance, or other fringe benefits of any kind whatsoever.

Expressly excluded from this Release are Employee’s rights, if any, as
recognized under Paragraphs 4 (C), (D) and (E) above.

 

8. REPRESENTATION OF NO LEGAL ACTION

Employee represents and warrants that she has not put Companies on notice of any
pending work-related, or non work-related, injury or illness and does not intend
to assert any claim for workers’ compensation or disability benefits. Employee
further represents and warrants that she has not filed any complaints, charges,
or lawsuits against the Companies or Releasees.

 

9. WAIVER OF AGE CLAIMS

Employee expressly acknowledges and agrees that by entering into this Agreement,
she is waiving any and all rights or claims that she may have arising under the
Age Discrimination in Employment Act of 1967, as amended, which have arisen on
or before the date of execution of this Agreement and up to and including Date
of Separation. Employee further expressly acknowledges and agrees that (a) in
return for this Agreement, she will receive compensation beyond that which she
was already entitled to receive before entering into this Agreement; (b) she was
given a copy of this Agreement and informed that she had 21 days within which to
consider the Agreement; (c) she was orally advised by Companies and is hereby
advised in writing by this Agreement to consult with an attorney before signing
this Agreement; and (d) she was informed that she has seven days following the
date of execution of the Agreement in which to revoke the Agreement.

 

10. BUSINESS AFFAIRS INFORMATION - CONFIDENTIALITY

Employee acknowledges that by reason of Employee’s position with Companies,
Employee has been given access to lists of customers, prices, and similar
confidential materials or information respecting Companies



--------------------------------------------------------------------------------

business affairs. Employee represents that she has held all such information
confidential and will continue to do so, and that Employee will not use such
information and relationships for any business (which term herein includes a
partnership, firm, corporation, limited liability, or any other entity) without
the prior written consent of the Companies.

 

11. WARRANTY OF NONTRANSFER OF RELEASED MATTER

Employee warrants and represents that Employee has not heretofore assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof and Employee shall defend, indemnify, and hold
harmless Companies from and against any claim including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced based on or in connection with or arising out of any such assignment
or transfer made, purported, or claimed.

 

12. TERMINATION OF EMPLOYMENT

Employee and Companies acknowledge that any employment relationship between them
will terminate effective on Date of Separation, and that Employee waives any
right or claim to reinstatement as an employee of Companies and will not seek
employment in the future with Companies or any Releasees.

 

13. COOPERATION

Employee understands that from time-to-time Companies may be involved in claims
or litigation. Employee agrees that she will not respond to or cooperate with
anyone other than an authorized representative of Companies, except if compelled
by subpoena or other process of law. Further, Employee agrees to fully cooperate
with and assist Companies in responding to or defending against any
investigation or claim.

 

14. COMPLETE AGREEMENT

This instrument constitutes and contains the entire agreement and final
understanding concerning Employee’s employment, voluntary resignation from the
same, and the other subject matters addressed herein between the parties. It is
intended by the parties as a complete and exclusive statement of the terms of
their Agreement. It supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. Any representation, promise, or agreement not
specifically included in this Agreement shall not be binding upon or enforceable
against either party. This is a fully integrated document.

 

15. REVOCATION

Employee may revoke this Agreement in its entirety during the seven days
following execution of the Agreement by Employee. Any revocation of the
Agreement must be in writing and hand delivered to Anne Edwards, Vice President
Human Resources, during the revocation period. This Agreement will become
effective and enforceable seven days following execution by Employee, unless it
is revoked during the seven-day period.

 

16. SEVERABILITY OF INVALID PROVISION

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

17. CHOICE OF LAW

This Agreement shall be deemed to have been executed and delivered within the
State of Maine, and the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Maine without regard to principles of conflict of laws.

 

18. CONSTRUCTION OF AGREEMENT

The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.

 

19. COUNTERPART EXECUTION - EFFECT - PHOTOCOPIES

This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.

 

20. LITIGATION - COSTS AND EXPENSES

In the event of litigation in connection with or concerning the subject matter
of this Agreement, the prevailing party shall be entitled to recover all costs
and expenses incurred by such party in connection therewith, including
reasonable attorneys’ fees.

 

21. WAIVER OF BREACH - EFFECT

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

22. FULL UNDERSTANDING AND VOLUNTARY ACCEPTANCE

In entering this Agreement, Employee represents the she fully understands and
voluntarily accepts the terms of this Agreement.



--------------------------------------------------------------------------------

23. FURTHER EXECUTIONS

All parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the basic terms and intent of this Agreement
and which are not inconsistent with its terms.

 

24. HEADING NOT BINDING

The use of headings in this Agreement is only for ease of reference and the
headings have no effect and are not to be considered part or a term of this
Agreement.

I have read the foregoing Agreement and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED at                     , Maine, this      day of October, 2007.

 

 

 

LAUREL J. BOUCHARD

 

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED at                     , Maine, this      day of October, 2007.

 

CAMDEN NATIONAL CORPORATION

 

  By:   ROBERT W. DAIGLE   Its:   President and CEO  

DATE OF SEPARATION RATIFICATION

This Agreement is subject to and does not become effective until Employee
reaffirms and ratifies all representations by her included in this Agreement up
to and including her Date of Separation.

I have re-read the foregoing Agreement and I accept, reaffirm and ratify its
terms and all representations it contains.

I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED at                     , Maine, this      day of                     ,
200    .

 

 

 

LAUREL J. BOUCHARD

 